Order denying defendants’ motion to consolidate actions reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Although the remedies sought by plaintiff are concurrent, and each action properly brought, the facts involved in the two eases are identical. Concededly, *784action No. 1 will be reached for trial at the June term in Queens county, at which time the entire controversy may be adjudicated, and substantial rights will not be prejudiced by consolidation. (Levy v. Portugal, 217 App. Div. 776.) Kelly, P. J., Manning,. Kapper, Lazansky and Hagarty, JJ., concur.